                                                                           FILED IN THE
 1                                                                     U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON

 2
                                                                   Jul 23, 2019
 3                                                                    SEAN F. MCAVOY, CLERK


 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                      EASTERN DISTRICT OF WASHINGTON
 9
10 RUTH ANN CONDE CHEESMAN,                       No. 1:18-cv-03218-SAB
11        Plaintiff,
12        v.
13 ELLENSBURG SCHOOL DISTRICT,                    ORDER DENYING
14 JOHN GRAF, TIA ROSS, NANCY                     MOTION TO DISMISS
15 WILBANKS,
16        Defendants.
17
18
19        Before the Court is Defendant’s Motion to Dismiss under Rule 12(b)(6),
20 ECF No. 23. The motion was heard without oral argument.
21        On January 8, 2019, the Court reviewed Plaintiff’s Complaint under 28
22 U.S.C. § 1915 and concluded that Plaintiff alleged sufficient facts for her § 1983
23 claims to survive review. ECF No. 7. The Court dismissed claims 3, 4, 6, 7, 8, 10,
24 12, and 13.
25        Defendants filed an Answer on March 1, 2019, ECF No. 14, and a
26 Scheduling Order was entered on June 5, 2019, ECF No. 22. On that same day,
27 Defendants filed their Motion to Dismiss for Failure to State a Claim Under Rule
28 12(b)(6). ECF No. 23.

     ORDER DENYING MOTION TO DISMISS ~ 1
 1        Defendants’ Motion to Dismiss is untimely because it was not filed prior to
 2 the responsive pleading. MacDonald v. Grace Church Seattle, 457 F.3d 1079,
 3 1081 (9th Cir. 2006). Plaintiff asks the Court to hold Defendants in contempt for
 4 filing their motion. The Court declines to do so.
 5        Accordingly, IT IS HEREBY ORDERED:
 6        1. Defendant’s Motion to Dismiss under Rule 12(b)(6), ECF No. 23, is
 7 DENIED.
 8        2. Plaintiff’s Motion for Contempt, ECF No. 26, is DENIED.
 9        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
10 and forward copies to Plaintiff and counsel.
11        DATED this 23rd day of July 2019.
12
13
14
15
16
17
18
                                                  Stanley A. Bastian
19                                          United States District Judge
20
21
22
23
24
25
26
27
28

     ORDER DENYING MOTION TO DISMISS ~ 2
